Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 7/1/2021 has been entered.  Claims 1-4, 7, 14, 18, 23, 25, 29, 33, 37, 58, 63, 65 and 68 are amended.  New claim 70 was added.  Claim 69 has been cancelled.  Claims 1-4, 7, 14, 18, 23, 25, 29, 33, 37, 50, 56, 58, 63, 65, 67, 68 and 70 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The information disclosure statement filed 7/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 5 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 37 recites the broad recitation “the formulation is in powder, granule or tablet form”, the claim depends on claim 1 which limits “the formulation in the form of granules” which is the narrower statement of the range/limitation.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to recite the composition of claim 1 further comprises a dispelling system.  Claim 33 fails to recite the composition of claim 1 further comprises a liquid granulation aid. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a 

Claims 1-4, 7, 14, 18, 25, 29, 33, 37, 50, 56, 67, 68 and 70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Graber et al. (US 6,255,254; July 3, 2001).
Applicant’s Invention
Applicant claims a stable, self-dispersible, low foaming solid formulation comprising an effective amount of a pesticide, an effective amount of an anti-foaming agent and effective amount of an effervescent system.  (claims 1, 3, 4, 7, 14, 18, 25, 29, 33, 37, 68 and 69)
Applicant also claims fertilizer comprising the low foaming formulation of claim 1 and a fertilizer.  (claim 50)
Applicant also claims an end use product comprising the low foaming formulation of claim 1 and water.  (claim 56)
Applicant also claims a package comprising the low foaming formulation of claim 1 wherein the package is impermeable to moisture. (claim 67)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 3, 4, 7, 14, 18, 29, 33, 37, 50, 56, 67 and 68 of the instant application, Graber et al. teach a solid concentrated composition in the form of granules that can be diluted with water 


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Graber et al. does not teach the formulation in the form of a granule comprising an anti-foaming agent, however, the water-dilutable formulations are taught to include anti-foaming agents.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill in the art to use the teachings of Graber et al. and formulate a composition comprising a pesticide, an anti-foaming agent, and effervescence system with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Graber et al. to formulate a composition comprising a pesticide, an effervescence system and further add an anti-foaming agent to reduce foaming during dilution of the granule.  

Response to Arguments
7/1/2021 have been fully considered but they are not persuasive.  Applicant argues that Graber et al. only teaches water-dilutable granules are effervescent when prepared by dry agglomeration.  The Examiner is not persuaded by this argument because Graber teaches granules are also prepared as dispersible granules by adding water in amounts from 1-20% before drying to obtain the granules of the invention.  Furthermore, claim 1 is directed to a product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


 	Claims 58, 63 and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Graber et al. (US 6,255,254; July 3, 2001).
Applicant’s Invention
Applicant claims a method of controlling a disease caused phytopathogenic fungi, controlling undesired vegetation or unwanted insects comprising contacting a composition comprising an effective amount of a 
Applicant also claims method of preparing a solid formulation by mixing a composition comprising an effective amount of a pesticide, an effective amount of an anti-foaming agent and effective amount of an effervescent system and granulating the mixture to obtain granules (claim 63).
Applicant a method of preparing a solid formulating comprising mixing a composition comprising an effective amount of a pesticide, an effective amount of an anti-foaming agent and effective amount of an effervescent system and milling the mixture to obtain a powder (claim 65).

Determination of the scope and the content of the prior art

(MPEP 2141.01)
With respect to claims 58, 63 and 65 of the instant application, Graber et al. teach a solid concentrated composition in the form of granules that can be diluted with water (abstract).  The formulations are applied to protect plants from weeds by applying the formulations in a tank mixture by spraying the area being cultivated (column 1, line 59 through column 2, line 14; limitation of claim 58).  The amount of the active material in the granule 


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Graber et al. does not teach the formulation in the form of a granule comprising an anti-foaming agent, however, the water-dilutable formulations are taught to include anti-foaming agents.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill in the art to use the teachings of Graber et al. and make a composition comprising a pesticide, an anti-foaming agent, and effervescence system and use it in a method of controlling undesired weeds with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Graber et al. to formulate a composition comprising a pesticide, an effervescence system and further add an anti-foaming and apply it to a cultivated field.
It would have been prima facie obvious to one of ordinary skill in the art to use the teachings of Graber et al. and make a composition comprising a pesticide an anti-foaming agent and effervescence system by mixing the ingredients and milling to make a powder with a reasonable expectation of 
It would have been prima facie obvious to one of ordinary skill in the art to use the teachings of Graber et al. and make a composition comprising a pesticide an anti-foaming agent and effervescence system by mixing the ingredients and granulating to make a granule with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Graber et al. to make a granule comprising a composition comprising a pesticide, an effervescence system further add an anti-foaming by mixing the ingredients and granulating to obtain a granule.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Graber et al. (US 6,255,254; July 3, 2001), as applied to claims 1-4, 7, 14, 18, 25, 29, 33, 37, 50, 56 and 67-69 in view of Knieriem et al. (US 9,980,481; previously published March 19, 2015).
Applicant’s Invention
Applicant claims a stable, self-dispersible, low foaming solid formulation comprising an effective amount of a pesticide, an effective 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Graber et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Graber et al. does not teach the anti-foaming agent is a solid silicone anti-foamer.  It is for this reason that Knieriem et al. is joined.
Knieriem et al. teach methods of preparing granules comprising pesticidal ingredients (abstract).  The granules are prepared by adding silfoam SRE and silicon emulsion with a solid content of 33% to the formulations during the granulation step (column 9, lines 20-52).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

	 Both Graber et al. and Knieriem et al. teach methods of making pesticide granules.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Graber et al. and Knieriem et al. formulate a composition comprising a pesticide, silicone anti-foaming agent and effervescence system with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Graber et al. and Knieriem et al. to formulate a composition comprising a pesticide, an effervescence system and select a silicone anti-foaming agent to reduce foaming since Knieriem et al. teach that the silicone anti-foaming agents can be added to granule formulations during granulation which would save time in the process of preparation.  
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
Applicant argues that the method of preparing granules in Knieriem et al. involves preparing an aqueous slurry which would be unsuitable for the effervescent granules of Graber et al. and therefore it would not be suitable to combine the teachings of Graber et al. in view of Knieriem et al. The Examiner is not persuaded by this argument because Graber teaches granules are also prepared as dispersible granules by adding water in .

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617